Two judgments of the Supreme Court, Kings County, both dated October 21,1966, each dismissing a respective one of the two proceedings, reversed, on the law, without costs, and both proceedings remitted to the respondent City Rent and Rehabilitation Administrator for the purpose of making a determination not inconsistent with the views expressed herein. No questions of fact were considered. In our opinion the record fails to disclose a rational basis for the determination by respondent that the boxed-in risers installed herein were “ exposed ” risers for Rent Commission purposes, thus limiting the increase in maximum monthly rental allowable therefor to $1 a month. Beldock, P. J., Christ, Hopkins, Benjamin and Munder, JJ., concur.